


Exhibit 10.1


THIRD AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT


This THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Third
Amendment”) is made and entered into as of the 29th day of June, 2015, among
HERITAGE-CRYSTAL CLEAN, LLC, an Indiana limited liability company (the
“Borrower”), HERITAGE-CRYSTAL CLEAN, INC., a Delaware corporation (“Holdings”),
each Subsidiary of the Borrower from time to time party to the Credit Agreement
referred to below (collectively with Holdings, the “Guarantors”; and the
Guarantors together with the Borrower, the “Loan Parties”), each lender from
time to time party to such Credit Agreement (collectively, the “Lenders” and
individually, each a “Lender”), and BANK OF AMERICA, N.A., as the Administrative
Agent (the “Agent”).


WHEREAS, the Borrower, the other Loan Parties, the Lenders and the Agent are
party to that certain Amended and Restated Credit Agreement, dated as of
February 5, 2013 (as amended, restated, supplemented or modified from time to
time, the “Credit Agreement”), pursuant to which the Lenders have extended
credit to the Borrower on the terms set forth therein;


WHEREAS, the Loan Parties and the Required Lenders have agreed to make certain
amendments and updates to the Credit Agreement on the terms and subject to the
conditions set forth herein;


NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:


1.Definitions. Capitalized terms used herein without definition shall have the
meanings assigned to such terms in the Credit Agreement. This Third Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement and
the other Loan Documents.


2.Amendments to Section 1.01(Definitions) of the Credit Agreement.


(a)Clause (c) of the definition of “Base Rate” is hereby amended to read by
deleting clause (c) and inserting the following:


“(c) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate”; provided that if the Base Rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement.”


(b)Clause (b) of the definition of “Change of Control” is hereby amended to read
in its entirety as follows:


“(b)    during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of Holdings cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body;”


(c)The definition of “Swing Line Loan Notice” is hereby amended by replacing the
word “from” contained therein with the word “form”.


(d)The following definitions are hereby added to Section 1.01 in the appropriate
alphabetical order:
 
“Third Amendment” means the Third Amendment to Amended and Restated Credit
Agreement, dated as of the Third Amendment Date, among the Borrower, the other
Loan Parties, the Lenders and the Administrative Agent.


“Third Amendment Date” means June 29, 2015.






--------------------------------------------------------------------------------




3.Amendment to add new Section 2.02(f) of the Credit Agreement. A new Section
2.02(f) is hereby added to the Credit Agreement, in appropriate numerical order,
to read in its entirety as follows:


“(f)    Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.”


4.Amendment to Section 11.06(b)(v) (No Assignment to Certain Persons) of the
Credit Agreement. Clause (C) of Section 11.06(b)(v) of the Credit Agreement is
hereby amended to read in its entirety as follows:


“(C) to a natural Person (or a holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of a natural Person).”


5.Amendment to Section 11.06(c) (Register) of the Credit Agreement. The first
sentence of Section 11.06(c) of the Credit Agreement is hereby amended by
deleting the word “an” appearing immediately before the word “agent” therein and
replacing it with the words “a non-fiduciary”.


6.Amendment to Section 11.07 (Treatment of Certain Information; Confidentiality)
of the Credit Agreement. Section 11.07 of the Credit Agreement is hereby amended
to insert the following new sentence immediately after the first sentence
thereof:


“In addition, the Administrative Agent and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
administration of this Agreement, the other Loan Documents and the Loans.”


7.Conditions to Effectiveness. This Third Amendment shall be deemed effective
when (i) the Agent shall have received counterpart signature pages to this Third
Amendment duly executed and delivered by the Borrower, each other Loan Party and
the Required Lenders, and (ii) arrangements completely satisfactory to the Agent
shall have been made for the payment at closing of all fees and expenses
incurred in connection with this Third Amendment (including the fees and
expenses of counsel for the Agent) to the extent invoiced on or prior to the
date hereof.


8.Representations and Warranties. The Borrower and each other Loan Party jointly
and severally represents and warrants to the Agent and the Lenders as follows:


(a)The execution, delivery and performance of this Third Amendment (i) are
within the authority of each of the Loan Parties, (ii) have been duly authorized
by all necessary corporate proceedings by each of the corporate Loan Parties,
and by all necessary proceedings by the managers or members (as required) by
each of the limited liability company Loan Parties, (iii) do not conflict with
or result in any material breach or contravention of any provision of law,
statute, rule or regulation to which any of the Loan Parties is subject or any
judgment, order, writ, injunction, license or permit applicable to any of the
Loan Parties so as to materially adversely affect the assets, business or any
activity of the Loan Parties, and (iv) do not conflict with any provision of the
corporate charter, articles of incorporation or bylaws of the corporate Loan
Parties, the articles of organization or operating agreements of the limited
liability company Loan Parties, or any agreement or other instrument binding
upon any of the Loan Parties.


(b)The execution, delivery and performance of this Third Amendment will result
in valid and legally binding obligations of the Loan Parties enforceable against
them in accordance with the terms and provisions hereof, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief or other equitable remedy is subject
to the discretion of the court before which any proceeding therefor may be
brought.


(c)The execution, delivery and performance by the Loan Parties of this Third
Amendment do not require any approval or consent of, or filing with, any third
party or governmental agency or authority.


(d)The representations and warranties contained in Article V of the Credit
Agreement are true and correct in all material respects on and as of the date
hereof, after giving effect to this Third Amendment, as though made on and as of
the date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in




--------------------------------------------------------------------------------




which case they shall be true and correct in all material respects as of such
earlier date. For purposes of this Paragraph 8(d), (i) the representations and
warranties contained in Section 5.05(a) of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to Section 6.01(a) of
the Credit Agreement and (ii) the representations and warranties contained in
Section 5.15 shall include any and all reports, financial statements,
certificates and other information furnished (whether in writing or orally) by
or on behalf of any Loan Party to the Agent or any Lender in connection with or
relating to this Third Amendment.


(e)Both before and after giving effect to this Third Amendment, no Default or
Event of Default has occurred and is continuing.


9.No Waiver. Nothing contained herein shall be deemed to (i) constitute a waiver
of any Default or Event of Default that may heretofore or hereafter occur or
have occurred and be continuing or, except as expressly provided herein, to
otherwise modify any provision of the Credit Agreement or other Loan Document,
or (ii) give rise to any defenses or counterclaims to any Lender’s right to
compel payment of the Obligations when due or to otherwise enforce its rights
and remedies under the Credit Agreement and the other Loan Documents.


10.Ratification, etc. Except as expressly amended hereby, the Credit Agreement,
the other Loan Documents, all documents, instruments and agreements related
thereto and the Obligations are hereby ratified and confirmed in all respects
and shall continue in full force and effect. This Third Amendment and the Credit
Agreement shall hereafter be read and construed together as a single document,
and all references in the Credit Agreement, any other Loan Document or any
agreement or instrument related to the Credit Agreement shall hereafter refer to
the Credit Agreement as amended by this Third Amendment.


11.GOVERNING LAW. THIS THIRD AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).


12.Counterparts; Etc. This Third Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
counterparts taken together shall be deemed to constitute one and the same
instrument. Any counterpart signed by all parties may be introduced into
evidence in any action or proceeding without having to produce or account for
the other counterparts. Likewise, the existence of this Third Amendment may be
established by the introduction into evidence of counterparts that are
separately signed, provided they are otherwise identical in all material
respects. This Third Amendment, to the extent signed and delivered by means of a
facsimile machine or other electronic transmission in which the actual signature
is evident, shall be treated in all manner and respects as an original agreement
or instrument and shall be considered to have the same binding legal effect as
if it were the original signed version thereof delivered in person. At the
request of any party hereto, each other party hereto or thereto shall re-execute
original forms hereof and deliver them to all other parties. No party hereto
shall raise the use of a facsimile machine or other electronic transmission in
which the actual signature is evident to deliver a signature or the fact that
any signature or agreement or instrument was transmitted or communicated through
the use of a facsimile machine or other electronic transmission in which the
actual signature is evident as a defense to the formation of a contract and each
party forever waives such defense.












[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
















--------------------------------------------------------------------------------




[Signature Page to Third Amendment to
Amended and Restated Credit Agreement (BOA-HCCI)]




IN WITNESS WHEREOF, each of the undersigned has duly executed this Third
Amendment to Amended and Restated Credit Agreement as of the date first set
forth above.


Borrower:


HERITAGE-CRYSTAL CLEAN, LLC, an
Indiana limited liability company




By:    /s/ Greg Ray
Name:     Greg Ray
Title:     Chief Operating Officer and Secretary
















































































[Signatures continued on following pages]




--------------------------------------------------------------------------------






    
By its signature below, each of Holdings and Mirachem, LLC (“Mirachem”) hereby
acknowledges and agrees to the terms of this Third Amendment, including, without
limitation, the representations and warranties applicable to Holdings and
Mirachem contained herein. Each of Holdings and Mirachem hereby affirms its
obligations of payment and performance under Article X of the Credit Agreement,
and agrees that all “Obligations”, as defined in the Credit Agreement and after
giving effect to this Third Amendment, are covered by and guaranteed under the
Guaranty provided under such Article X.


HERITAGE-CRYSTAL CLEAN, INC.,
a Delaware corporation


By:    /s/ Greg Ray
Name:     Greg Ray
Title:     Chief Operating Officer and Secretary


MIRACHEM, LLC, a Delaware limited liability company


By: QUATIX, LLC, its Member
By:    /s/ Patrick J. Doughty
Name:     Patrick J. Doughty
Title:    Manager


By: HERITAGE-CRYSTAL CLEAN, LLC, its Member


By:    /s/ Greg Ray
Name:     Greg Ray
Title:     Chief Operating Officer and Secretary
























































[Signatures continued on following pages]










--------------------------------------------------------------------------------






By its signature below, each of the entities signatory below hereby acknowledges
and agrees to the terms of this Third Amendment, including, without limitation,
the representations and warranties applicable to such entities contained herein.
Each of the entities signatory below hereby agrees to its obligations of payment
and performance under Article X of the Credit Agreement, and agrees that all
“Obligations”, as defined in the Credit Agreement and after giving effect to
this Third Amendment, are covered by and guaranteed under the Guaranty provided
under such Article X.


HERITAGE-CRYSTAL CLEAN, LIMITED, a
Canadian corporation
    
/s/ John O. Lucks
Name:    John O. Lucks
Title:    Vice President




SAV-TECH SOLVENT INC., a Canadian
corporation


/s/ John O. Lucks
Name:    John O. Lucks
Title:    Vice President




HCC Corporation, LLC (f/k/a FCC
ENVIRONMENTAL, LLC, a Delaware limited liability
company


/s/ Greg Ray
Name:    Greg Ray
Title:    Vice President




INTERNATIONAL PETROLEUM CORP. OF
DELAWARE, a Delaware corporation


/s/ Greg Ray
Name:    Greg Ray
Title:    President




FCC LUBRICANTS, LLC, a Delaware limited liability
company


/s/ Greg Ray
Name:    Greg Ray
Title:    Vice President and Manager








[Signatures continued on following pages]






--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as Lender, L/C Issuer and Swing Line Lender




By:    /s/ Jeffrey Armitage    
Name:     Jeffrey Armitage
Title:     Managing Director






BANK OF AMERICA, N.A., as Administrative Agent




By:    /s/ DeWayne D. Rosse    
Name:     DeWayne Dr. Rosse
Title:     Assistant Vice President






Wells Fargo Bank, n.a., as Lender




By:    /s/ Jeff Lobbezoo    
Name:     Jeff Lobbezoo
Title:     Senior Vice President






ASSOCIATED BANK, National Association, as Lender




By:    /s/ Shilpa Hingwe    
Name:     Shilpa Hingwe
Title:     Vice President








BMO HARRIS BANK N.A., as Lender




By:    /s/ Joseph C. Mikulskis
Name:     Joseph C. Mikulskis
Title:     Senior Vice President






COMPASS BANK, as Lender




By:    /s/ Charles Randolph
Name:     Charles Randolph
Title:     Senior Vice President








--------------------------------------------------------------------------------




KEYBANK NATIONAL ASSOCIATION, as Lender




By:    /s/ James A. Gelle
Name:     James A. Gelle
Title:     Vice President






